Citation Nr: 1812967	
Decision Date: 03/01/18    Archive Date: 03/13/18

DOCKET NO.  16-15 252A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD) with adjustment disorder.

2.  Entitlement to an initial disability rating in excess of 10 percent for muscle spasm and degenerative disc disease (DDD) of the lumbar spine.

3.  Entitlement to a total rating based on individual unemployability (TDIU) due to service-connected disability(ies).


ATTORNEY FOR THE BOARD

Michael Wilson, Counsel




INTRODUCTION

The Veteran served on active duty from March 1967 to November 1970.  He had additional service in the Navy Reserve, including a period of active duty for training from July 1973 to December 1973.  

This appeal to the Board of Veterans' Appeals (Board) arose from November 2014 and June 2015 rating decisions.  

In the November 2014 rating decision, the RO granted service connection for PTSD with adjustment disorder, and for muscle spasm and DDD of the lumbar spine, and assigned initial 30 percent and 10 percent disability ratings for each disability, respectively, effective November 1, 2010.  After new evidence was added to the record, the RO issued the June 2015 rating decision, in which it continued the 30 percent and 10 percent disability ratings for the service-connected psychiatric and lumbar spine disabilities, respectively, as well as denied entitlement to a TDIU.  In July 2015, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in April 2016, and the Veteran filed a substantive appeal (VA Form 9, Appeal to the Board of Veterans' Appeals) also in April 2016.

Because the Veteran has disagreed with the initial ratings assigned following the awards of service connection for PTSD with adjustment disorder, and for muscle spasm and DDD of the lumbar spine, the Board has characterized these claims in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).  

While the Veteran previously had a paper claims file, this appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA (Legacy Content Manager) claims processing systems.  All records have been reviewed.

Also, this appeal has been advanced on the Board's docket.  See 38 U.S.C. § 7107(a)(2) (2012) and 38 C.F.R. § 20.900(c) (2017).  

For reasons expressed below, the claims on appeal are being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.


REMAND

The Board's review of the claims file reveals that further AOJ action on the claims on appeal is warranted.

The Veteran asserts that higher ratings are warranted for his service-connected PTSD with adjustment disorder, and for his service-connected muscle spasm and DDD of the lumbar spine.  

With respect to the higher rating for the PTSD disability, the report of a May 2011 VA PTSD examination noted that he had received private psychiatric treatment for the previous ten years from N. O., M.D.  The record contains an October 2010 letter from Dr. O., describing the Veteran's PTSD symptoms; however, records pertaining to his psychiatric treatment have not been obtained.  VA must makes attempts to obtain these identified private treatment records.  See 38 C.F.R. § 3.159(c) (2017).  

Additionally, the Veteran was more recently afforded a VA PTSD examination in May 2015; however, findings in the report cast doubt as to whether the severity of the Veteran's service-connected psychiatric disability was correctly described.  Notably, while the VA examiner indicated that the Veteran had not received psychiatric treatment for more than 15 years, the above noted evidence shows that he received psychiatric treatment from Dr. O. within at least four years prior to the examination.  Additionally, the symptoms noted in the VA examination reports are appreciably different from those noted in Dr. O.'s October 2010 letter.  Thus, on remand, the Veteran should be afforded a new VA psychiatric examination to assess the severity of service-connected PTSD disability.  Cf. Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).

With respect to the Veteran's higher rating claim for service-connected lumbar spine disability, the Board observes that a precedential opinion that directly affects this case was issued by the United States Court of Appeals for Veterans Claims (Court).  In Correia v. McDonald, 28 Vet. App. 158 (2016), the Court held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Thus, the Court's holding establishes additional requirements that must be met in order to find that a VA examination is adequate.  

Additionally, in a May 2015 VA spine examination report, the VA examiner indicated that he could not provide an opinion as to whether pain, weakness, fatigability or incoordination significantly limited functional ability with repeated use over a period of time without mere speculation.  He further noted that pain could significantly limit function ability during flare-ups or when the joint is used repeatedly over a period of time, but that there was no evidence of fatigability, incoordination, muscle weakness or pain during the physical examination.  In Sharp v. Shulkin, 29 Vet. App. 26, 33 (2017), the Court addressed the adequacy of "mere speculation" opinions, and explained that case law and VA guidelines do not require direct observation of functional impairment after repetitive use or during a flare-up as a prerequisite to offering an opinion consistent with DeLuca v. Brown, 8 Vet. App. 202 (1995).  Indeed, it is not expected that such observation will usually occur; therefore, it is anticipated that VA "examiners will offer opinions based on estimates derived from information procured from all relevant sources, including the lay statements of veterans."  Id. at 35.

Remand for a new VA spine examination to address the considerations addressed n Correia and Sharp is required.  See 38 C.F.R. § 4.2 (2017).  

With respect to the TDIU claim, the Board points out that, as any decision with respect to the claims for higher ratings for the psychiatric or lumbar spine disabilities under consideration may well affect the Veteran's claim for a TDIU, the claims are inextricably intertwined.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  As the claims should be considered together, it follows that, any Board action on the TDIU claim, at this juncture, would be premature.  Hence, a remand of this matter is warranted, as well.

The Veteran is hereby notified that failure to report to any scheduled examination(s), without good cause, may well result in denial of the higher initial rating claims and the claim for a TDIU.  See 38 C.F.R. § 3.655(b) (2017).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  See id.  

Prior to undertaking action responsive to the above, to ensure that all due process requirements are met, and that the record is complete, the AOJ should undertake appropriate action to obtain and associate with the claim file all outstanding, pertinent records.

As for VA records, the claims file currently includes VA outpatient treatment records dated through December 2016 from the San Juan VA Medical Center (VAMC).  Accordingly, the AOJ should obtain all outstanding, pertinent records of VA evaluation and/or treatment of the Veteran since December 2016.

Also, the AOJ should give the Veteran another opportunity to provide additional information and/or evidence pertinent to the remaining claims on appeal (to include as regards private (non-VA) treatment), to specifically include the private psychiatric treatment records from N. O., M.D., explaining that he has a full one-year period for response.  See 38 U.S.C. § 5103(b)(1) (2012); but see also 38 U.S.C. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information and, if necessary, authorization, following the procedures prescribed in 38 C.F.R. § 3.159.

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C. §§ 5103, 5103A (2012); 38 C.F.R. § 3.159.  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claims herein remanded.  

The AOJ's adjudication of the higher rating claims should include consideration of whether  "staged" rating of either disability (assignment of different ratings for distinct periods of time, based on the facts found), is appropriate.  All claims should be considered in light of all evidence added to the record since the last adjudication.  

Accordingly, these matters are hereby REMANDED for the following action:

1.  Obtain from the San Juan VAMC all outstanding pertinent records of VA evaluation and/or treatment of the Veteran dated since December 2016.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  Send to the Veteran a letter requesting that he provide sufficient information, and, if necessary, authorization to enable VA to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.   

Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent, private (non-VA) medical records, to specifically include treatment records from his private psychiatrist, N. O., M.D. 

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo VA spine examination, by an appropriate medical professional, for evaluation of his lumbar spine disability.  

The contents of the entire electronic claims file (in VBMS and Virtual VA), to include a complete copy of this REMAND, must be made available to the designated individual, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All necessary tests and studies should be accomplished (with all findings made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

Based on consideration of the testing results and the Veteran's documented history and assertions, the examiner should render appropriate clinical findings to fully describe the current severity of the Veteran's service-connected lumbar spine disability.

The examiner should conduct range of motion testing of the lumbar spine (expressed in degrees) in active motion and passive motion, and on weight-bearing, and non-weight-bearing (as appropriate).  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly so state, and explain why.

In conducting range of motion testing, the examiner should render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination.  If pain on motion is observed, the examiner should indicate the point at which motion limiting pain begins.

Also, if the Veteran is not examined during a flare-up, the examiner should indicate whether, and to what extent, the Veteran experiences likely functional loss of the lumbar spine due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion.

If it is not feasible for the examiner to make the above determinations without resorting to speculation, he or she must provide an explanation for why this is so.  The examiner is advised that the inability to provide an opinion without resorting to speculation must be based the limitation of knowledge in the medical community at large and not a limitation-whether based on lack of expertise, insufficient information, or unprocured testing-of the individual examiner.

The examiner should also indicate whether the Veteran has any ankylosis of the lumbar spine, and, if so the extent of any such ankylosis and whether the ankylosis is favorable or unfavorable.

The examiner should additionally render findings responsive to the criteria for intervertebral disc syndrome (IVDS), specifically, comment as to the existence and frequency of any incapacitating episodes (i.e., a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician).  If the Veteran has incapacitating episodes associated with his lumbar spine disability, the examiner should specify whether, over the past 12 months, such episodes have had a total duration of (a) at least one week, but less than 2 weeks; (b) at least two weeks but less than 4 weeks; (c) at least 4 weeks but less than 6 weeks; or (d) at least 6 weeks.

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.  

5.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo a VA mental disorders examination, by an appropriate mental health professional for evaluation of his service-connected PTSD with adjustment disorder. 
The contents of the entire electronic claims file (in VBMS and Virtual VA), to include a complete copy of this REMAND, must be made available to the designated individual, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All necessary tests and studies should be accomplished (with all findings made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

Based on consideration of the testing results and the Veteran's documented history and assertions, the examiner should identify and comment upon the extent, frequency, or severity (as appropriate) of all psychiatric symptoms attributable to the Veteran's PTSD with adjustment disorder, as well as provide an assessment of the extent of occupational and social functioning resulting from such symptoms.

If the record reflects any change(s) in the level of psychiatric impairment at any point since the November 1, 2010, effective date of the award of service connection, the clinician should indicate the approximate date(s) of any such change(s), and provide an assessment as to severity of the disability (i.e., the extent of impairment in occupational and social functioning on each date.

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached must be provided.

6.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

7.  After accomplishing all requested action, as well as any additional action deemed warranted, adjudicate the higher rating and TDIU claims on appeal in light of all pertinent evidence (to particularly include all evidence added to the VBMS and/or Virtual VA (Legacy Content Manager) file(s) since the last adjudication of the claims) and legal authority (to include, with respect to each higher rating claim, consideration of whether staged rating of the disability is appropriate).

8.  If any benefit(s) sought on appeal remain(s) denied, furnish to the Veteran an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford him an appropriate time period for response.

The purpose of this REMAND is to afford due process, and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. 


	(CONTINUED ON NEXT PAGE)


§§ 5109B, 7112 (2012).  The AOJ is reminded that this appeal has been advanced on the Board's docket.




_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2017).

